         Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                         Plaintiffs,

                  v.                               Civil Action No. 19-2316 (RC)

  MICHAEL POMPEO, in his official capacity
  as Secretary of State, et al.,

                         Defendants.


        DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR A
     REMAND, STAY, AND CERTIFICATION FOR INTERLOCUTORY APPEAL

       On January 21, 2021, the Court granted Defendants’ motion for a voluntary remand to

permit the U.S. Department of State (the “Department”) to reconsider the specific passport denial

and revocation actions that Plaintiffs challenge in this lawsuit under the Religious Freedom

Restoration Act (“RFRA”) and other laws. See 1/21/21 Minute Order (hereafter “Remand Order”);

Defs.’ Mot. for Voluntary Remand (ECF No. 61) at 5-8. Plaintiffs now move for reconsideration

of the Court’s Remand Order. See generally Pls.’ Mot. (ECF No. 72). Alternatively, Plaintiffs

request that the Court stay its Remand Order to permit the opportunity for Plaintiffs to submit

additional motions, or for the Court to certify its remand order for interlocutory appeal. Id.

       Plaintiffs’ motion should be denied. First, their motion fails to establish any clear error in

the Court’s Remand Order or demonstrate injustice caused by the Order. Second, their request for

a stay to permit additional motions practice is premature and only frustrates the purpose of the

Remand Order. Third, and finally, Plaintiffs have failed to demonstrate that certification of the

Court’s Remand Order for interlocutory appeal of the Remand Order is appropriate under the

circumstances presented in this case.
           Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 2 of 11




                                      LEGAL STANDARDS

    I.      Motions for Reconsideration.

         Within 28 days of an order, an unsatisfied litigant may move to alter or amend a judgment

under Federal Rule of Civil Procedure 59(e). 1 A motion under Rule 59(e) “is discretionary and

need not be granted unless the district court finds that there is an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.’” Messina v. Krakower, 439 F.3d 755, 758 (D.C. Cir. 2006) (quoting Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)). The Supreme Court has observed that “Rule

59(e) permits a court to alter or amend a judgment, but it may not be used to relitigate old matters,

or to raise arguments or present evidence that could have been raised prior to the entry of

judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008) (internal quotation marks

and citation omitted). “The strictness with which such motions are viewed is justified by the need

to protect both the integrity of the adversarial process in which parties are expected to bring all

arguments before the court, and the ability of the parties and others to rely on the finality of

judgments.” U.S. Commodity Futures Trading Comm’n v. McGraw–Hill Cos., Inc., 403 F. Supp.

2d 34, 36 (D.D.C. 2005).

         The clear-error standard for Rule 59(e) is “very exacting.” Bond v. U.S. Dep’t of Justice,

286 F.R.D. 16, 22 (D.D.C. 2012) (quoting Lightfoot v. District of Columbia, 355 F. Supp. 2d 414,



1       Although Plaintiffs do not specify which rule they seek reconsideration under, Defendants
presume that they seek relief under Rule 59(e). Rule 60(b)(6) allows the Court to relieve a party
from a final judgment for “any . . . reason that justifies relief.” This rule sets forth a more lenient
schedule than Rule 59(e). See Fed. R. Civ. P. 60(b) (“A motion under Rule 60(b) must be made
within a reasonable time”). However, the D.C. Circuit has “observed that Rule 60(b)(6) ‘should
be only sparingly used’ and may not ‘be employed simply to rescue a litigant from strategic choices
that later turn out to be improvident.’” Kramer v. Gates, 481 F.3d 788, 792 (D.C. Cir. 2007)
(quoting Good Luck Nursing Home, Inc. v. Harris, 636 F.2d 572, 577 (D.C. Cir. 1980)).

                                                  2
            Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 3 of 11




422 (D.D.C. 2005)). As the Seventh Circuit has observed, “[t]o be clearly erroneous, a decision

must strike [a court] as more than just maybe or probably wrong; it must . . . strike [the court] as

wrong with the force of a five-week-old, unrefrigerated dead fish.’” Parts & Elec. Motors, Inc. v.

Sterling Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988)).

          Similarly, manifest injustice under Rule 59(e) “does not result merely because a harm may

go unremedied.” Slate v. Am. Broad. Companies, Inc., 12 F. Supp. 3d 30, 35 (D.D.C. 2013).

“Instead, “manifest injustice” must entail more than just a clear and certain prejudice to the moving

party, but also a result that is fundamentally unfair in light of governing law.” Id.

    II.      Certification for Interlocutory Appeal.

          Section 1291 of Title 28 of the U.S. Code grants the courts of appeals “jurisdiction of

appeals from all final decisions of the district courts.” This finality requirement “embodies a strong

congressional policy against piecemeal reviews, and against obstructing or impeding an ongoing

judicial proceeding by interlocutory appeals.” United States v. Nixon, 418 U.S. 683, 690 (1974).

The narrow exception to this finality requirement in 28 U.S.C. § 1292(b) permits an interlocutory

appeal when the district court “shall be of the opinion [(1)] that [a nonfinal] order involves a

controlling question of law as to which there is substantial ground for difference of opinion and

[(2)] that an immediate appeal from the order may materially advance the ultimate termination of

the litigation.” 28 U.S.C. § 1292(b).

          If the district court certifies a question for interlocutory review, the relevant court of

appeals retains the “discretion” to determine whether to permit the appeal or not. Id. Courts of

appeals construe such statutory grants of interlocutory review narrowly, “applying them only when

a district court’s challenged ruling might be of ‘serious, perhaps irreparable, consequence’ to a

litigant and therefore merit immediate review.” Banks v. Office of Senate Sergeant-At-Arms &



                                                  3
          Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 4 of 11




Doorkeeper of U.S. Senate, 471 F.3d 1341, 1345 (D.C. Cir. 2006) (quoting Cobell v. Kempthorne,

455 F.3d 317, 321 (D.C. Cir. 2006)). Absent a certification by the district court, however, the

court of appeals is without jurisdiction to consider the matter. See Kahl v. Bureau of Nat'l Affairs,

856 F.3d 106, 118 n.2 (D.C. Cir. 2017).

                                          ARGUMENT

   I.      The Court Should Deny Plaintiffs’ Request for Reconsideration.

        Plaintiffs’ reconsideration motion should be denied because they have failed to identify

any intervening change of controlling law, new evidence, clear error, or any manifest injustice.

See Messina, 439 F.3d at 758. Instead, Plaintiffs merely repeat their prior arguments that this

Court lacks the authority to grant Defendants’ remand motion. See Pl.’s Mot. at 1-2. However,

as Defendants previously pointed out, Plaintiffs confuse a remand to an executive agency with an

appellate court’s power to remand a case to a lower court. See Def.’s Reply (ECF No 66) at 4-5.

Moreover, in the circumstances presented here (where the Department has announced its intention

to reconsider Plaintiffs’ specific passport denial and revocation actions), courts “generally grant”

an agency’s motion for a remand. See id. (quoting Util. Solid Waste Activities Grp. v. EPA, 901

F.3d 414, 439 (D.C. Cir. 2018); see also Limnia, Inc. v. Dep’t of Energy, 857 F.3d 379, 386 (D.C.

Cir. 2017). Plaintiffs point to no intervening change in the law regarding a court’s discretionary

authority to permit a voluntary remand or new evidence that would call into question the

providence of doing so here.

        Plaintiffs also argue that reconsideration is warranted because the Court did not duly

consider Plaintiffs’ pleading submitted after the Court issued its remand order. See Pl.’s Mot. at

15. But Plaintiffs do not argue that they have not been afforded a f ull and fair opportunity to

oppose Defendants’ remand motion. Nor can they, see Pl.’s Opp’n (ECF No. 65) (opposing



                                                 4
          Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 5 of 11




Defendants’ remand motion). Instead, they argue that the Court should have considered their reply

brief (ECF No. 68), which was submitted in further support of their prior motions to “show cause”

demanding that Defendants “cease and desist from delaying, remanding, staying, obstructing or in

any otherwise [sic] impeding the judicial process of this civil action under the guise of needing to

verify [Plaintiffs’] identify with regard to the processing of [Plaintiffs’] passport renewal

applications[.]” See ECF No. 57 at 4 (regarding Plaintiff Carmichael); ECF No. 53 (Plaintiff

Pakosz) at 5; and ECF No. 56 (Plaintiff Lewis) at 2. Simply put, Plaintiffs’ reply brief has no

bearing on Defendants’ remand motion and fails to even mention it. Moreover, the Court already

denied Plaintiffs’ “show cause” motions in light of its Remand Order, see 1/21/21 Minute Order.

       Plaintiffs also fail to identify any manifest injustice that would result from the Court’s

Remand Order. See Slate, 12 F. Supp. 3d at 35. Plaintiffs argue that they have been effectively

“ordered to comply with whatever unspecified thing the Defendants’ demand,” Pl.’s Mot. at 2, and

“to submit to discovery at the discretion of the Defendant[s] while at the same time barring the

Plaintiffs from the right to mandatory initial disclosures as well as any ordinary discovery.” Id. at

3. The Court’s Remand Order, however, did no such thing. Indeed, the Court addressed Plaintiffs’

concerns and concluded that, “[n]otwithstanding Plaintiffs’ argument that no further information

is required from them to adjudicate their requests for accommodation (because their identity is not

at issue given their submission of their prior passports by mail), Plaintiffs are encouraged to

comply with Defendants' reasonable requests for further information in furtherance of Defendants'

efforts on remand.” 1/21/21 Minute Order. The Court also noted that the “refusal by Plaintiffs to

provide such requested information, if the Court finds that Defendants’ new requests were

justified, may serve as a basis for the State Department to legitimately deny the requests for

accommodation.” Id. Thus, the Court made clear that Plaintiffs are not required to do anything at



                                                 5
           Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 6 of 11




all. Instead, the Remand Order serves to provide an opportunity to efficiently resolve the parties’

dispute, potentially without the need for further litigation. This is precisely the purpose of a

voluntary remand. And, as Defendants point out, it actually benefits Plaintiffs’ in this case. See

Def.’s Reply at 1. Accordingly, Plaintiffs’ erroneous characterization of the Court’s Remand

Order does not demonstrate any manifest injustice here.

         Plaintiffs make various other arguments in support of their motion, but they merely raise

arguments that either were, or could have been, raised in their opposition to Defendants’ remand

motion. Exxon Shipping Co., 554 U.S. at 485 n. 5. Accordingly, Plaintiffs provide no basis for

the Court to revisit its Remand Order. Because they have also failed to identify any manifest

injustice, their reconsideration motion should be denied.

   II.      The Court Should Also Deny Plaintiffs’ Request for A Stay.

         Plaintiffs also request a stay to permit additional litigation based on their recently-filed

motion for declaratory judgment. See ECF No. 75 (docketed on Feb. 25, 2021). However, the

Remand Order has already stayed this action. Plaintiffs appear to acknowledge this fact based on

their subsequent motion for the Court to lift the stay and consider their declaratory judgment, see

ECF No. 76. In any event, Plaintiffs’ apparent desire to proceed to the merits provides no basis to

disturb the Court’s Remand Order or lift the stay prematurely. “Typically, a district court enjoys

broad discretion in managing its docket and determining the order in which a case should proceed.”

Grimes v. District of Columbia, 794 F.3d 83, 90 (D.C. Cir. 2015). In light of the Court’s Remand

Order, the Court should not permit any further filings until after the remand period ends. Doing

so would require Defendants to devote significant resources to further litigation instead of focusing

on their reconsideration efforts, thereby frustrating the purpose of the Remand Order.




                                                  6
            Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 7 of 11




          Plaintiffs’ motion should also be denied because they have made no attempt whatsoever to

confer with Defendants regarding their motions regarding the lifting of the stay. Local Rule 7(m)

requires that “[b]efore filing any nondispositive motion in a civil action, counsel shall discuss the

anticipated motion with opposing counsel in a good-faith effort to determine whether there is any

opposition to the relief sought and, if there is, to narrow the areas of disagreement.” LCvR R.

7(m). Failure to adhere to the Local Rules is appropriate grounds for denying a party ’s motion.

See Borum v. Brentwood Village, Civ. A. No. 16-1723, 2020 WL 5291982, at *10 (D.D.C. Sept.

4, 2020) (collecting cases).

          Thus, primarily because permitting Plaintiffs to prematurely proceed to the merits of this

lawsuit would frustrate the purpose of the Remand Order, the Court should decline to disturb the

stay and deny Plaintiffs’ motion for declaratory judgment without prejudice.

   III.       The Court Should Deny Plaintiffs’ Request to Certify The Court’s Remand Order
              for Interlocutory Appeal.

          Alternatively, Plaintiffs move the Court under 28 U.S.C. § 1292(b) to certify in writing that

the remand order involves a controlling question of law as to which there is substantial ground for

difference of opinion. See Pl.’s Mot. at 5. This request should also be denied.

          First, Plaintiffs have failed to identify any “controlling question of law as to which there is

substantial ground for difference of opinion.” 28 U.S.C. § 1292(b). The Court’s Remand Order

is consistent with D.C. Circuit precedent, see Limnia, Inc., 857 F.3d at 386, because the

Department expressly intends to reconsider Plaintiffs’ passport applications. Neither Plaintiffs’

opposition to Defendants’ remand motion nor the instant motion sheds any light of a “substantial

ground” for a difference of opinion here. Rather, Plaintiffs merely press their prior arguments

regarding the Department’s authority to consider social security numbers in adjudicating passports,

some of which this Court addressed in its prior Order granting in part and denying in part the


                                                    7
          Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 8 of 11




government’s motion to dismiss. See Carmichael v. Pompeo, Civ. A. No. 19-2316, 2020 WL

5095466, at *4 (D.D.C. Aug. 28, 2020) (concluding that the government acted within its authority

to deny passports to applicants who fail to provide their social security numbers). Further, as noted

above, Plaintiffs have failed to identify any harm caused by the Remand Order, much less any

“serious, perhaps irreparable, consequence” to them. Banks, 471 F.3d at 1345 (internal quotation

marks omitted). This further militates against certification for interlocutory appeal.

        Second, Plaintiffs have failed to demonstrate that an immediate appeal will “materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). Here, the remand period

ordered by the Court (i.e., 90 days) is reasonable, and is likely less time than it would take the

parties to fully litigate an appeal. Thus, an interlocutory appeal is likely to prolong, rather than to

speed up, the conclusion of this litigation. And Plaintiffs would be no worse off having received

and replied to the State Department’s requests for additional information. No matter what

Plaintiffs’ response to those requests, they will be free to further litigate their claims if they remain

dissatisfied after the remand period.

                                           *       *       *




                                                   8
          Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 9 of 11




                                          CONCLUSION

        For the reasons discussed above, Defendants request that the Court deny Plaintiffs’ motion

for reconsideration, for a stay, and for the Court to certify its remand order for interlocutory appeal.

Plaintiffs’ motion for declaratory judgment should also be denied without prejudice.

Dated February 26, 2021                 Respectfully submitted,

                                        MICHAEL R. SHERWIN
                                        Acting United States Attorney

                                        BRIAN F. HUDAK
                                        Acting Chief, Civil Division

                                        /s/ Christopher C. Hair
                                        CHRISTOPHER C. HAIR, PA Bar No. 306656
                                        Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2541
                                        Christopher.Hair@usdoj.gov

                                        Counsel for Defendants




                                                   9
        Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 10 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February, 2021, I caused the foregoing to be served

on pro se Plaintiffs David Carmichael, William Mitchell Pakosz, and Lawrence Donald Lewis, via

U.S. Mail with pre-paid postage, addressed as follows:

       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848

                                             /s/ Christopher C. Hair
                                             CHRISTOPHER C. HAIR
                                             Assistant United States Attorney
         Case 1:19-cv-02316-RC Document 77 Filed 02/26/21 Page 11 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                         Plaintiffs,

                  v.                               Civil Action No. 19-2316 (RC)

  MICHAEL POMPEO, in his official capacity
  as Secretary of State, et al.,

                         Defendants.


                                       [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ motion for reconsideration, for a stay, and for the Court

to certify its remand order for interlocutory appeal, Defendants’ opposition, and the entire record,

it is hereby ORDERED that Plaintiffs’ motion is DENIED. It is FURTHER ORDERED that

Plaintiffs’ motion for declaratory judgment is DENIED without prejudice.

SO ORDERED.



___________________                                  ___________________________
Date                                                 Rudolph Contreras
                                                     United States District Judge
